NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTOPHER ADAM DOLLAR,                        No.    19-16753

                Petitioner-Appellant,           D.C. No.
                                                2:13-cv-01952-JCM-GWF
 v.

GREGORY SMITH; ATTORNEY                         MEMORANDUM*
GENERAL FOR THE STATE OF
NEVADA,

                Respondents-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Christopher Adam Dollar appeals from the district court’s judgment denying

his 28 U.S.C. § 2254 habeas petition. We dismiss the appeal as moot.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The sole issue raised in this appeal is whether Dollar’s counsel was

ineffective for failing to discover and present at sentencing mitigating evidence of

Dollar’s intellectual disabilities. Appellees contend, and Dollar concedes, that

Dollar’s appeal is moot because he has completed both his carceral term and his

parole term. “Mootness is a jurisdictional issue, and federal courts have no

jurisdiction to hear a case that is moot, that is, where no actual or live controversy

exists.” Foster v. Carson, 347 F.3d 742, 745 (9th Cir. 2003) (internal quotation

marks omitted). Because Dollar does not challenge his underlying conviction, has

served his custodial term and his parole term in full, and has not shown any other

collateral consequence from his sentence, his appeal is moot. See Spencer v.

Kemna, 523 U.S. 1, 14-18 (1998) (holding that petitioner’s attack on parole

revocation proceeding was moot after his release from custody and completion of

parole); Lane v. Williams, 455 U.S. 624, 631 (1982) (“Since respondents elected

only to attack their sentences, and since those sentences expired during the course

of these proceedings, this case is moot.”).

      DISMISSED.




                                           2                                    19-16753